 Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 1 of 13 PageID #: 581




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ROUTE GUIDANCE SYSTEMS LLC,                     )
                                                 )
                        Plaintiff,               )
                                                 )
                 v.                              )   C.A. No. 20-221 (MN)
                                                 )
 INRIX, INC.,                                    )
                                                 )
                        Defendant.               )

 ROUTE GUIDANCE SYSTEMS LLC,                     )
                                                 )
                        Plaintiff,               )
                                                 )
                 v.                              )   C.A. No. 20-222 (MN)
                                                 )
 ONSTAR LLC,                                     )
                                                 )
                        Defendant.               )

                                     MEMORANDUM ORDER

       At Wilmington this 4th day of January 2021:

       As announced at the hearing on December 11, 2020, IT IS HEREBY ORDERED that:

       1.       INRIX, Inc.’s (“INRIX”) Motion to Dismiss for Failure to State a Claim (D.I. 7 in

C.A. No. 20-221) is DENIED; and

       2.       OnStar, LLC’s (“OnStar”) Motion to Dismiss (D.I. 9 in C.A. No. 20-222) is

DENIED.

       Defendants moved to dismiss the complaints in each of their actions pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, alleging that the claims of U.S. Patent No.

6,917,876 (“the ’876 Patent”) are invalid as claiming ineligible subject matter under 35 U.S.C.
    Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 2 of 13 PageID #: 582




§ 101. Defendants’ motions were fully briefed as of August 24, 2020, 1 and the Court received

further submissions in both cases regarding which Supreme Court or Federal Circuit case each

party contends is analogous to the claims at issue in Defendants’ motions as related to the § 101

arguments. (See D.I. 17, 24 & 25 in C.A. No. 20-221). The Court carefully reviewed all

submissions in connection with Defendants’ motions, heard oral argument 2 and applied the

following legal standard in reaching its decision:

I.      LEGAL STANDARDS

        A.     Motion to Dismiss for Failure to State a Claim

        In ruling on a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept all well-

pleaded factual allegations in the complaint as true and view them in the light most favorable to

the plaintiff. See Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010); see also Phillips v. Cnty.

of Allegheny, 515 F.3d 224, 232-33 (3d Cir. 2008). “[A] court need not ‘accept as true allegations

that contradict matters properly subject to judicial notice or by exhibit,’ such as the claims and the

patent specification.” Secured Mail Sols. LLC v. Universal Wilde, Inc., 873 F.3d 905, 913 (Fed.

Cir. 2017) (quoting Anderson v. Kimberly-Clark Corp., 570 F. App’x 927, 931 (Fed. Cir. 2014)).

Dismissal under Rule 12(b)(6) is only appropriate if a complaint does not contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007));

see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “[P]atent eligibility can

be determined at the Rule 12(b)(6) stage . . . when there are no factual allegations that, taken as




1
        (See D.I. 7, 8, 14, 15 & 17 in C.A. No. 20-221; see also D.I. 9, 10, 12, 13 & 14 in C.A. No.
        20-222).
2
        (See D.I. 41 in C.A. 20-221; D.I. 30 in C.A. No. 20-222).


                                                  2
 Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 3 of 13 PageID #: 583




true, prevent resolving the eligibility question as a matter of law.” Aatrix Software, Inc. v. Green

Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018).

       B.      Patent-Eligible Subject Matter

       Section 101 of the Patent Act provides that anyone who “invents or discovers any new and

useful process, machine, manufacture, or composition of matter, or any new and useful

improvement thereof” may obtain a patent. 35 U.S.C. § 101. The Supreme Court has recognized

three exceptions to the broad categories of subject matter eligible for patenting under § 101: laws

of nature, physical phenomena, and abstract ideas. Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S.

208, 216 (2014). These exceptions “are ‘the basic tools of scientific and technological work’ that

lie beyond the domain of patent protection.” Ass’n for Molecular Pathology v. Myriad Genetics,

Inc., 569 U.S. 576, 589 (2013) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566

U.S. 66, 77-78 (2012)); see also Alice, 573 U.S. at 216. A claim to any one of these exceptions is

directed to ineligible subject matter under § 101. “[W]hether a claim recites patent eligible subject

matter is a question of law which may contain underlying facts.” Berkheimer v. HP Inc., 881 F.3d

1360, 1368 (Fed. Cir. 2018).

       Courts follow a two-step “framework for distinguishing patents that claim laws of nature,

natural phenomena, and abstract ideas from those that claim patent-eligible applications of those

concepts.” Alice, 573 U.S. at 217; see also Mayo, 566 U.S. at 77-78. First, at step one, the Court

determines whether the claims are directed to one of the three patent-ineligible concepts. Alice,

573 U.S. at 217. If the claims are not directed to a patent-ineligible concept, “the claims satisfy

§ 101 and [the Court] need not proceed to the second step.” Core Wireless Licensing S.A.R.L. v.

LG Elecs., Inc., 880 F.3d 1356, 1361 (Fed. Cir. 2018). If, however, the Court finds that the claims

at issue are directed a patent-ineligible concept, the Court must then, at step two, search for an




                                                 3
 Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 4 of 13 PageID #: 584




“inventive concept” – i.e., “an element or combination of elements that is ‘sufficient to ensure that

the patent in practice amounts to significantly more than a patent upon the [ineligible concept]

itself.’” Alice, 573 U.S. at 217-18 (alteration in original) (quoting Mayo, 566 U.S. at 72-73).

               1.      Step One of the Alice Framework

       At step one of Alice, “the claims are considered in their entirety to ascertain whether their

character as a whole is directed to excluded subject matter.” Internet Patents Corp. v. Active

Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see also Affinity Labs of Texas, LLC v.

DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (step one looks at the “focus of the claimed

advance over the prior art” to determine if the claim’s “character as a whole” is to ineligible subject

matter). In addressing step one of Alice, the Court should be careful not to oversimplify the claims

or the claimed invention because, at some level, all inventions are based upon or touch on abstract

ideas, natural phenomena, or laws of nature. Alice, 573 U.S. at 217; see also McRO, Inc. v. Bandai

Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016). “At step one, therefore, it is not

enough to merely identify a patent-ineligible concept underlying the claim; [courts] must

determine whether that patent-ineligible concept is what the claim is ‘directed to.’” Rapid Litig.

Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016).

               2.      Step Two of the Alice Framework

       At step two of Alice, in searching for an inventive concept, the Court looks at the claim

elements and their combination to determine if they transform the ineligible concept into

something “significantly more.” Alice, 573 U.S. at 218; see also McRO, 837 F.3d at 1312. This

second step is satisfied when the claim elements “involve more than performance of ‘well-

understood, routine, [and] conventional activities previously known to the industry.’” Berkheimer,

881 F.3d at 1367 (citation and internal quotation marks omitted); see also Mayo, 566 U.S. at 73.




                                                  4
    Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 5 of 13 PageID #: 585




“The inventive concept inquiry requires more than recognizing that each claim element, by itself,

was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-

generic arrangement of known, conventional pieces.” Bascom Glob. Internet Servs., Inc. v. AT&T

Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016). Whether claim elements or their combination

are well-understood, routine, or conventional to a person of ordinary skill in the art is a question

of fact. Berkheimer, 881 F.3d at 1368.

        At both steps of the Alice framework, courts often find it useful “to compare the claims at

issue with claims that have been considered in the now considerably large body of decisions

applying § 101.” TMI Sols. LLC v. Bath & Body Works Direct, Inc., No. 17-965-LPS-CJB, 2018

WL 4660370, at *5 (D. Del. Sept. 28, 2018) (citing Amdocs (Israel) Ltd. v. Openet Telecom, Inc.,

841 F.3d 1288, 1294 (Fed. Cir. 2016)); see also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327,

1334 (Fed. Cir. 2016).

II.     THE COURT’S RULING

        The ruling to deny Defendants’ motions to dismiss 3 under Rule 12(b)(6) was announced

from the bench at the conclusion of the hearing as follows:

               . . . [T]hank you for the arguments today. They were helpful. I am
               prepared to rule on the pending motions. I will not be issuing a
               written opinion, but I will issue an order stating my ruling. I want
               to emphasize that although I am not issuing a written opinion, we
               have followed a full and thorough process before making the
               decisions I am about to state. There was briefing on the pending
               motions, there were additional submissions discussing what each
               party viewed as the most analogous case and there has been oral
               argument here today. All of the submissions and the arguments have
               been considered.

                      As to the law, I am not going to read into the record my
               understanding of Section 101 law or the applicable pleading
               standards. I have a legal standard section that I have included in


3
        (D.I. 7 in C.A. No. 20-221; D.I. 9 in C.A. No. 20-222).


                                                 5
    Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 6 of 13 PageID #: 586




               earlier orders, including in Innovative Global Systems, LLC v. Keep
               Truckin, Inc., No. 19-641. I incorporate that law and adopt it into
               my ruling today and I will also set it out in the order that I issue.

                       Now as to my ruling. There is one patent, U.S. Patent No.
               6,917,876, which claims systems and methods that use a computer
               to supply a vehicle with route guidance data and presenting data to
               a driver where the communication to the vehicle happens in short
               bursts and the communication channel is closed after transmission
               (and reopened if necessary).

                       The patent has 49 claims.

                       Defendants have each moved to dismiss pursuant to Rule
               12(b)(6), arguing that the asserted claims are directed to patent-
               ineligible subject matter. After reviewing the entire record, hearing
               argument, and applying the law as I understand it, I am going to
               deny the motions.

                       First, let me address the representative claim issue.

                       In the briefing, INRIX treats claim 26 as representative of
               the three independent claims and does a cursory analysis of the
               dependent claims. OnStar treats claim 1 as representative of the
               system claims and claim 26 as representative of the method claims.
               Today, in an effort to streamline their arguments, Defendants use
               claim 1 as the representative claim.

                      In its briefs, Plaintiff did not expressly challenge
               representativeness, but did imply without much support that the
               dependent claims further support patentability. Today during
               argument, however, Plaintiff agreed that there are similarities
               between claim 1 and claim 26 and focused on claim 1. Plaintiff also
               agreed that if claim 1 were to survive this motion, the other claims
               would as well.

                      In any event, I agree with Defendants as to the
               representativeness of claim 1. Although it is Defendants’ burden to
               show invalidity for each claim, I do not understand Federal Circuit
               precedent to suggest that Plaintiff can imply that claims are not
               representative and fail to provide any “meaningful argument” for
               why the rest of the claims are not fairly represented by the claim or
               claims identified by Defendants.[4]


4
        See, e.g., Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018) (“Courts may treat
        a claim as representative in certain situations, such as if the patentee does not present any


                                                   6
Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 7 of 13 PageID #: 587




                  [Claim 1 of the ’876 Patent recites:
                  1. A route guidance system for guiding a driver of a
                  vehicle to a desired destination on a road network,
                  comprising:
                      a central computer adapted to calculate route
                        guidance data providing a route for the vehicle
                        to the desired destination;
                      means for supplying the vehicle with the route
                       guidance data calculated by the central
                       computer,      providing      a     channel     of
                       communication which is opened to transmit
                       said route guidance data to the vehicle in a short
                       burst and is then closed, so that transmission to
                       the vehicle via said channel ceases, unless and
                       until a need for further transmission via said
                       channel to the vehicle arises;
                      means for receiving the route guidance data
                       calculated by the central computer; and
                      means for presenting respective instructions to
                       the vehicle as to the route to be taken to the
                       desired destination.]

                   Now moving to step 1 of the Alice/Mayo analysis. In the
           briefing, INRIX argued that the abstract idea is “communicating
           navigation data.” OnStar argued that the abstract idea is “sending
           and receiving information (driving directions)” articulated slightly
           differently as “sending of driving directions to a vehicle driver.”
           Today, in an effort to streamline their arguments, Defendants argued
           that the abstract idea claimed in the ’876 Patent is sending,
           receiving, presenting driving instructions – and then added that the
           short burst referenced in the patent is itself an abstract idea.

                   Regardless of the various articulations, the thrust of
           Defendants’ argument is that the claims are directed to the mere
           transmission of information over a network, where that information
           is driving directions or navigation data. In Defendants’ view, this is
           nothing more than making a human activity easier and more
           efficient by using computers in a conventional way. Indeed, today,
           Defendants used the example of a conventional operator providing
           directions over the phone to highlight the human activity that they
           believe is the focus of the claimed invention.


    meaningful argument for the distinctive significance of any claim limitations not found in
    the representative claim or if the parties agree to treat a claim as representative.”).


                                             7
    Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 8 of 13 PageID #: 588




                       Plaintiff argues that Defendants are viewing the claims at an
               improperly high level of abstraction, which the Federal Circuit has
               warned against. Plaintiff, however, does not offer much in the way
               of substance to support that position, simply claiming that “evidence
               establishes that many of the ’876 Patent claim elements were
               unconventional at the time of invention” and that the invention
               “represented a new paradigm that improved the efficiency of
               navigation systems for vehicles.”[5] According to Plaintiff, the
               claimed invention is directed to an improvement in the operation of
               computers and not the use of computers as tools – i.e., the claims are
               to improvements in the efficiency and scalability of route guidance
               systems.

                      First, as to the “evidence” Plaintiff relies on, I am not
               considering Plaintiff’s expert declaration in reaching my decision
               today. Although much of the language in the complaint is largely
               the same, if not verbatim, as that in the expert declaration, the expert
               declaration was not incorporated into the complaint and considering
               it would require converting Defendants’ motions into motions for
               summary judgment,[6] which I decline to do.

                       Next, turning to the substance of Plaintiff’s step 1
               arguments, Plaintiff is attempting to fit the claims of the ’876 Patent
               into the Enfish line of cases in which the Federal Circuit has held
               that certain improvements in the way computers or technology
               operate fall outside the realm of abstract ideas. In particular,
               Plaintiff focuses on Uniloc USA, Inc. v. LG Electronics USA, Inc.,
               957 F.3d 1303 (Fed. Cir. 2020). There, the claims were directed to
               a communication system with a primary and secondary station for
               broadcasting inquiry messages and where each inquiry message
               included an additional data field for polling a secondary station. The
               Federal Circuit found that the claims were directed to an
               improvement in technology – i.e., an improvement in
               communication systems that would ordinarily be subject to delays
               based on the conventional polling process (which allows secondary
               stations to wake up from parked mode). The claimed invention
               allowed message sending and polling to occur simultaneously,
               thereby reducing the delay necessary to activate a secondary station
               (and without the need for a permanently open communication
               channel).


5
        (No. 20-221, D.I. 14 at 5; see also No. 20-222, D.I. 12 at 6).
6
        See Athena Diagnostics, Inc. v. Mayo Collaborative Servs., LLC, 915 F.3d 743, 755 (Fed.
        Cir. 2019) (district court did not abuse its discretion in declining to consider expert
        declaration at motion to dismiss).


                                                  8
    Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 9 of 13 PageID #: 589




                         Focusing first on claim 1, unlike Enfish, Uniloc and that line
                 of cases, claim 1 viewed as a whole is not directed to an
                 improvement in the functioning of route guidance technology –
                 rather, the focus of the claim is on using generic technology to
                 implement the abstract idea of sending and receiving navigation
                 data. I do not agree with Plaintiff that Uniloc is analogous. First,
                 the specification at issue there explains the problem with prior
                 communication systems – i.e., that secondary stations would enter
                 park mode – effectively a sleep mode – and it would take time to
                 bring that secondary station back into service after sending a polling
                 request. Moreover, in Uniloc, the specification also touted the
                 claimed invention’s improvement in the functioning of that
                 technology. By not having to perform polling of secondary stations
                 as a standalone process and instead including polling with the
                 message itself, the communications system itself operated more
                 quickly and efficiently than previously. That was an improvement
                 in the functioning of the technology used in the communication
                 systems.

                          The situation is different here. The specification offers no
                 real indication as to the limitations of the prior art route guidance
                 systems except for a line at the end of the specification generally
                 touting the advantage of the claimed invention without reference to
                 the prior art’s disadvantages.[7] The benefits of the ’876 Patent are
                 purportedly ease of use and reducing equipment and running
                 costs,[8] not an improvement in the functioning of the technology
                 itself. Thus, at step 1, claim 1 seems focused on using computers to
                 perform a human activity more efficiently.

                         I understand that Plaintiff attempts to focus the step 1 inquiry
                 on the limitation that the communication channel is opened only to
                 transmit information in short bursts and then closes until necessary
                 again. And I am mindful that there are cases, like Enfish, where
                 individual claim limitations should be incorporated into the
                 articulation of what a claim is directed to, an exercise that happens
                 at step 1. Yet, as was the case in BASCOM, here, I conclude the
                 effect of the limitation called out by Plaintiff should be considered
                 at step 2.[9]

7
        (’876 Patent at 4:53-60).
8
        (Id.).
9
        See BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed.
        Cir. 2016) (“We recognize that this court sometimes incorporates claim limitations into its
        articulation of the idea to which a claim is directed. This case, unlike Enfish, presents a
        ‘close call[] about how to characterize what the claims are directed to.’ The Enfish claims,


                                                    9
Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 10 of 13 PageID #: 590




                    I also agree with Defendants that the invention in claim 1 is
            more akin to the claims at issue in ChargePoint, Inc. v.
            SemaConnect, Inc., 920 F.3d 759, 770 (Fed. Cir. 2019). The patents
            in ChargePoint involved network-connected charging stations for
            electric vehicles, and the specification explained that the prior art
            suffered from a lack of communication network that allowed utility
            companies, businesses and drivers to interact efficiently as it related
            to electricity needs. The inventive communication network was
            touted as potentially providing the ability to manage electricity
            demands of vehicles and power grids by allowing interconnectivity.
            And the specification described the claimed invention as a
            networked system that allowed drivers to locate charging stations
            and pay for charging, and it also allowed utility companies to
            provide information relating to electricity demands. Against this
            backdrop, the Federal Circuit found the claims to be directed to the
            abstract idea of network communication for device interaction. In
            reaching that conclusion, the Federal Circuit rejected the contention
            that the claimed invention was an improvement in technology,
            particularly in light of the breadth of the claims and the fact that the
            focus of the claims was on facilitating business interactions.

                    Here, I am at a disadvantage because the short specification
            offers no insight as to the problem facing the inventors and how the
            claims solved that problem – in a particular technological way or
            otherwise. That being said, although the specification may shed
            light on the step 1 inquiry, the focus must ultimately be on the claim
            language itself. Claim 1 of the ’876 Patent is drafted in largely
            functional terms, often using generic “means” terms, and it broadly
            claims the use of computer technology to communicate navigation
            data. The claim as a whole is not to an improvement in route
            guidance technology, but rather to a general way of providing
            navigation data to remote drivers using computers.

                    In sum, I conclude that claim 1 is not directed to an
            improvement in technology but to the abstract idea of sending and
            receiving navigation data. And claim 1 is representative. The
            remaining claims are substantially similar and linked to the same
            abstract idea. When viewing the claims as a whole and looking to
            their purported improvement over the prior art, the claims of the
            patent are directed to the abstract idea I specified.


     understood in light of their specific limitations, were unambiguously directed to an
     improvement in computer capabilities. Here, in contrast, the claims and their specific
     limitations do not readily lend themselves to a step-one finding that they are directed to a
     nonabstract idea. We therefore defer our consideration of the specific claim limitations’
     narrowing effect for step two.” (citations omitted)).


                                              10
Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 11 of 13 PageID #: 591




                    Turning to step 2, Defendants argue that the claims use only
            generic computer and networking components performing
            conventional computer functions and that this is insufficient to
            confer an inventive concept. Defendants emphasize that the ’876
            Patent is silent as to the components used in the claimed invention,
            how there is an improvement in the functioning of technology and
            how the improvement is effectuated.

                    Defendants argue that the “short burst” idea merely uses a
            generic network as a tool and that the advantages highlighted in the
            specification are simply cost savings and insufficient to demonstrate
            the necessary inventive concept.

                    Plaintiff asserts that the ’876 Patent claims recite
            unconventional features, and their ordered combination confers an
            inventive concept to the otherwise abstract idea of sending and
            receiving navigation data. In particular, Plaintiff emphasizes the
            selective opening and closing of the communication channel to send
            route guidance data to the desired vehicle in short bursts. According
            to Plaintiff, this unconventional manner of communicating data
            resulted in increased interactivity with the driver and increased
            scalability in that it allowed for supporting a large number of in-
            vehicle devices to receive route guidance. Plaintiff argues that the
            on-demand communication channel was unconventional as
            compared to prior systems, which required a constantly open
            channel of communication. In Plaintiff’s view, the short-burst
            communication employed by the claims freed up bandwidth in a
            way that conventional systems did not, thereby allowing more
            drivers to be provided with route guidance data from a central
            navigation server and without delays that accompanied phone-based
            systems. In its complaints, Plaintiff includes allegations that
            plausibly suggest this short-burst/on-demand communication
            feature was unconventional and offered these types of advantages
            over prior route guidance systems.[10]

                    Here, unlike many of the cases cited by Defendants, the ’876
            Patent does not admit that the claim elements and their ordered
            combination were conventional, well known and understood in the
            art. And Plaintiff’s complaints include plausible factual allegations
            that the claimed invention improves upon the prior conventional
            systems by using this selective on-demand communication channel
            to transmit route guidance data in short bursts. The complaints
            explain how this feature was unconventional and offer specific


10
     (See No. 20-221, D.I. 1 ¶¶ 12, 13, 14, 17, 18, 19 & 22; see also No. 20-222, D.I. 1 ¶¶ 12,
     13, 14, 17, 18, 19 & 22).


                                             11
Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 12 of 13 PageID #: 592




            advantages that the resultant system had over the prior systems.
            Under Berkheimer, whether the claim elements and their ordered
            combination is simply well-known, routine and conventional is a
            question of fact and, in this case, because there are plausible factual
            allegations as to the unconventionality of the short-burst
            communication, there is a factual dispute that precludes dismissal.
            This is where this case departs from ChargePoint because there, the
            specification described the problem in the prior art as a lack of
            connectivity for business interactions and that the claimed solution
            facilitated that interaction by implementing a network. Here, the
            patent is silent as to the problems facing the inventors and the
            purportedly inventive solution, and Plaintiff includes allegations in
            its complaints that plausibly suggest the short-burst communication
            was an unconventional way of delivering route guidance data.

                     I do not agree that Plaintiff’s pleading must point to portions
            of the specification that support its contention that certain
            limitations are not well understood, routine or conventional. At the
            motion to dismiss stage, Aatrix requires me to resolve plausibly
            alleged factual issues in favor of the patentee at step 2. This means
            that if Plaintiff includes in its complaint plausible factual allegations
            that support the conclusion that the claim elements or their ordered
            combination were not well-understood, routine or conventional and
            there is nothing in the record that I can properly consider on a motion
            to dismiss that contradicts those allegations, then those factual issues
            must be decided in favor of Plaintiff.[11]

                    Thus, at step 2, I cannot conclude that the claim elements or
            their ordered combination are well known, routine and conventional
            activities known in the art, thereby failing to confer an inventive
            concept. Given the constraints of Berkheimer and Aatrix, I cannot
            resolve this question today in light of Plaintiff’s plausible factual
            allegations in the complaints that are uncontradicted by the ’876
            Patent or anything else I can properly consider at this stage.
            Defendants’ motions are denied with leave to renew at summary


11
     Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1127-28 (Fed. Cir.
     2018) (“Viewed in favor of Aatrix, as the district court must at the Rule 12(b)(6) stage, the
     complaint alleges that the claimed combination improves the functioning and operation of
     the computer itself. These allegations, if accepted as true, contradict the district court’s
     conclusion that the claimed combination was conventional or routine. Therefore, it was an
     abuse of discretion for the district court to deny leave to amend. . . . Whether the claim
     elements or the claimed combination are well-understood, routine, conventional is a
     question of fact. And in this case, that question cannot be answered adversely to the
     patentee based on the sources properly considered on a motion to dismiss, such as the
     complaint, the patent, and materials subject to judicial notice.”).


                                               12
Case 1:20-cv-00221-MN Document 42 Filed 01/04/21 Page 13 of 13 PageID #: 593




           judgment to the extent there are no factual issues precluding
           resolution of the § 101 issues at that time.




                                             The Honorable Maryellen Noreika
                                             United States District Judge




                                        13
